Citation Nr: 1453173	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-15 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Terry Perciavalle, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1981 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.  

The Veteran appeared at an October 2011 hearing before a local hearing officer at the RO and at a September 2014 videoconference hearing at the RO before the undersigned Acting Veterans Law Judge, who presided over the hearing in Washington, DC.  Transcripts of both hearings are of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of her September 2014 hearing before the undersigned Veterans Law Judge, the Veteran testified that she was in receipt of Social Security disability benefits, which were based, in pertinent part, upon her right knee disorder.  It does not appear that any attempts have been made to obtain the Social Security award or records used when granting the award.  Based upon the Veteran's statements, an attempt should be made to obtain a copy of the award and any treatment records that were used in making the determination because they may be relevant to the claim on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran also testified that she continued to receive treatment at the Pittsburgh VA Medical Center (MC) at the time of her September 2014 hearing.  It appears that the last treatment records associated with the claim date back to November 2013.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).  As this matter is in remand status, an attempt should be made to associate with the record all VA treatment records from the Pittsburgh VAMC from November 2013 to the present.

As it relates to the etiology of the Veteran's right knee disorder and its relationship, if any, to her period of service, the Board notes that while the Veteran was afforded a VA examination in December 2010, the rationale accompanying the opinion is insufficient in order to properly address this issue.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Moreover, both the Veteran and her agent have requested that the Veteran be afforded an additional VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records dated since November 2013.  

2.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response should be provided if records are not available.

3.  Schedule the Veteran for a VA examination, preferably a VA physician, to determine the nature and etiology of any current right knee disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The paperless claims file, to include all records in VBMS and Virtual VA and all other pertinent records, should be made available to the examiner and the examiner should note such review in his/her report.  Following a complete review of the record, the examiner is requested to render the following opinions:  (a) What are the Veteran's current right knee disorders? (b) Did any current right knee disorder clearly and unmistakably (obvious, manifest, undebatable) pre-exist any period of active service? (c) If it is your opinion that any right knee disorder clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the right knee disorder was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition? (d) If you conclude that any right knee disorder did not clearly and unmistakably pre-exist service, is it as likely as not (probability 50 percent of more) that any current right knee disorder had its onset in service or is otherwise related to service?  The examiner should reference the notations of treatment for right knee problems in the Veteran's service treatment records when rendering his/her opinions.  Complete detailed rationale is requested for any opinion that is rendered.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



